 MARRIOTT IN-FLITE SERVICES 157Marriott In-Flite Services, a Division of Marriott The Board has considered the stipulation, includ-Corporation and International Association of ing the exhibits, the brief, and the entire record inMachinists and Aerospace Workers, AFL-CIO. this proceeding, and hereby makes the following:Case 29-CA-7913FINDINGS OF FACTNovember 3, 1981I. THE BUSINESS OF RESPONDENTDECISION AND ORDERRespondent has at all times material herein beenBY MEMBERS FANNING, JENKINS, AND a Delaware corporation, with its principal officeZIMMERMAN and place of business in Washington, D.C., andUpon a charge duly filed by International Asso- with various other places of business in the Statesciation of Machinists and Aerospace Workers, of Maryland, New York, Florida, California, andAFL-CIO, hereinafter referred to as the IAM, the other States. Respondent is, and has been at allGeneral Counsel of the National Labor Relations times material herein, engaged in the airline cater-Board, by the Regional Director for Region 29, ing, hotel, and restaurant service businesses. Duringissued a complaint and notice of hearing, dated the past year, a representative period, in the courseMay 16, 1980, against Marriott In-Flite Services, a and conduct of its business operations, RespondentDivision of Marriott Corporation, hereinafter re- purchased and caused to be shipped directly fromferred to as Respondent. The complaint alleges that firms located outside the State of New York to itsRespondent has engaged in certain unfair labor facilities at John F. Kennedy International Airportpractices affecting commerce within the meaning and LaGuardia Airport, New York City, Newof Sections 8(a)(5) and (1) and 2(6) and (7) of the York, food products, supplies, and other goods andNational Labor Relations Act, as amended. Copies products valued in excess of $50,000.of the charge and complaint and notice of hearing The parties have stipulated, and we find, thatwere duly served on the parties. Respondent filed Respondent is, and has been at all times materialan answer to the complaint, denying that it com- herein, an employer engaged in commerce withinmitted any unfair labor practices and setting forth the meaning of Section 2(6) and (7) of the Act.certain affirmative defenses.Thereafter, the parties entered into a stipulation II. THE LABOR ORGANIZATION INVOLVEDof facts and jointly petitioned the Board to transfer International Association of Machinists andthis proceeding directly to the Board for findings Aerospace Workers, AFL-CIO, is, and has been atof fact, conclusions of law, and an order. The par- all times material herein, a labor organizationties stipulated that the charge, the complaint, and within the meaning of Section 2(5) of the Act.the answer, as well as the transcripts and exhibits Air Transport Lodge 1894, herein called Lodgein Marriott In-Flite Services, a Division of Marriott 1894, is, and has been at all times material herein, aCorporation, 258 NLRB No. 99 (1981),' constitute chartered local of the International Association ofthe entire record in this case and that no oral testi- Machinists and Aerospace Workers, AFL-CIO,mony is necessary or desired by any of the parties. and is a labor organization within the meaning ofThe parties also waived a hearing before, and the Section 2(5) of the Act.making of findings of fact and conclusions of lawby, an administrative law judge, and the issuance of III. THE UNFAIR LABOR PRACTICESan administrative law judge's decision.On January 27, 1981, the Board issued its order A. Factsapproving the stipulation and transferring the pro- On September 27, 1978, the Board certifiedceeding to the Board. Thereafter, counsel for the Lodge 1894 as the exclusive collective-bargainingGeneral Counsel filed a brief in support of his posi- representative of the employees in the followingtion. appropriate unit:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- All employees of Respondent, employed at itstional Labor Relations Board has delegated its au- Commissary, Kitchens and Terminal Facilities,thority in this proceeding to a three-member panel. including Shops 344, 370, 371, 374, 375, 376,377, and 686, servicing airlines operating at'In that case the Board found, inter alia, that Respondent engaged in John F. Kennedy International Airport andbad-faith bargaining, unlawfully implemented certain unilateral changes, LaGuardia Airport in the Borough of Queens,and engaged in an unlawful withdrawal of recognition. The Board alsofound that Respondent did not have a reasonably based good-faith doubt New York City, New York, excluding allas to Lodge 1894's continued majority status. office clerical employees, professional employ-259 NLRB No. 17 158 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, guards and all supervisors as defined in provements in wages and benefits in order to keepSection 2(11) of the Act. Respondent's employment standards on a par witharea standards. The record discloses no evidence ofAt all times since September 27, 1978, Lodge 1894 such a policy.3We note further that the allegedhas been, and is presently, the exclusive collective- policy as set forth in the stipulation applies only tobargaining representative for the employees in the Respondent's "non-represented" employees, and, asabove-described unit,' we have found, Lodge 1894 has been at all timesOn March 29, 1980, Respondent raised by t1 material herein the collective-bargaining repre-percent the existing wages of, and granted an addi-ive of the unit employeestional holiday to, all the employees in the above-desc d u. w t pr nc In view of the foregoing, we find that Respond-described unit, without prior notice to the IAMand Lodge 1894, and without having afforded them ent violated Section 8(a)(5) and (1) by granting unitand Lodge 1894, and without having afforded theman opportunity to negotiate and bargain with Re- employees an Il-percent wage increase and an ad-spondent concerning such changes. ditional holiday without prior notice to Lodge1894 and without having afforded Lodge 1894 anB. Contentions of the Parties opportunity to negotiate and bargain with Re-The General Counsel contends that Respondent spondent concerning such changes.violated Section 8(a)(5) and (1) by unilaterally IV. THE EFFECT OF THE UNFAIR LABORgranting the wage increase and additional holiday PRACTICES UPON COMMERCEdiscussed above. Respondent contends that it en-gaged in the above conduct pursuant to its estab- The activities of Respondent set forth in sectionlished practice of improving the wage-benefit pack- III, above, occurring in connection with its oper-age of its nonrepresented employees on a yearly ations described in section I, above, have a close,basis at each of its facilities in the United States in intimate, and substantial relationship to trade, traf-order to keep its employment standards on a par fic, and commerce among the several States andwith area standards. Respondent further contends tend to lead to labor disputes burdening and ob-that it engaged in the alleged unlawful conduct structing commerce and the free flow of com-pursuant to its past practice of effectuating a na- merce.tionwide policy to increase benefits on a yearly Upon the basis of the foregoing findings of fact,basis. Respondent also contends that on October conclusions, and the entire record, we making the12, 1979, it withdrew recognition from Lodge 1894 following:as the exclusive collective-bargaining representativeof the unit employees, based on Respondent's al- CONCLUSIONS OF LAWleged good-faith doubt that Lodge 1894 represent-ed a maj.ority of the unit employees. Respondent 1. Marriott In-Flite Services, a Division of Mar-ed a majority of the unit employees. Respondentriott Corporation, is an employer engaged in com-further submits that it continued to withhold recog-nition from Lodge 1894 based on that good-faithdoubt. Respondent did not file a brief in support of 2. International Association of Machinists and2. International Association of Machinists andits contentions, and neither the IAM nor Lodge Aerospace Workers, AFL-CIO, and Air TransportLodge 1894, are, and at all times material hereinC. Conclusions have been, labor organizations within the meaningIn accordance with our decision in Marriott In- of Section 2(5) of the Act.Flite Services, a Division of Marriott Corporation, 3. All employees of Respondent employed at itssupra, we find initially that Lodge 1894 has been at Commissary, Kitchens and Terminal Facilities, in-all times material herein the exclusive collective- cluding Shops 344, 370, 371, 374, 375, 376, 377, andbargaining representative for the employees in the 686, servicing airlines operating at John F. Kenne-above-described unit. We also find, consistent with dy International Airport and LaGuardia Airport inthat decision, that Respondent did not have a the Borough of Queens, New York City, Newgood-faith doubt when it withdrew recognition of York, excluding all office clerical employees, pro-Lodge 1894. fessional employees, guards and all supervisors asFurther, we reject Respondent's contention that defined in Section 2(11) of the Act, constitute athe wage increase and the additional holiday were unit appropriate for collective bargaining pursuantgranted pursuant to a policy of making annual im- to Section 9(b) of the Act.2 See Marriott In-Flite Services, a Division of Marriott Corporation. supra, 3 As noted previously, Respondent did not file a brief in support of itswhere the Board made the same finding. contentions MARRIOTT IN-FLITE SERVICES 1594. At all times since September 27, 1978, Air (a) Upon request, bargain with Air TransportTransport Lodge 1894 has been the exclusive rep- Lodge 1894 as the exclusive representative of theresentative of the employees in the above-described employees in the above-described unit with respectunit for the purposes of collective bargaining to changes in wages, rates of pay, hours, and otherwithin the meaning of Section 9(a) of the Act. terms and conditions of employment, and embody5. By granting unit employees an li-percent in a signed agreement any understanding whichwage increase and an additional holiday without may be reached.prior notice to Lodge 1894 and without having af- (b) Post at its New York City, New York, placeforded Lodge 1894 an opportunity to negotiate and of business copies of the attached notice markedbargain concerning such changes, Respondent has "Appendix."4Copies of said notice, on forms pro-violated Section 8(a)(5) and (1) of the Act. vided by the Regional Director for Region 29,6. The aforesaid unfair labor practices are unfair after being duly signed by Respondent's authorizedlabor practices affecting commerce within the representative, shall be posted by Respondent im-meaning of Section 2(6) and (7) of the Act. mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-THE REMEDY spicuous places, including all places where noticesHaving found that Respondent has engaged in to employees are customarily posted. Reasonableand is engaging in unfair labor practices within the steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered bymeaning of Section 8(a)(5) and (1), we shall order said notices are not altered, defaced, or covered bythat Respondent cease and desist therefrom and any other materialtake certain affirmative action designed to effectu- () Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisate the policies of the Act. We shall order Re-g,Order, what steps Respondent has taken to complyspondent to bargain upon request with Lodge 1894 herewith.with respect to the unilateral changes concerningthe employees' wages and the additional holiday, ' In the event that this Order is enforced by a Judgment of a Unitedand embody in a signed agreement any understand- States Court of Appeals, the words in the notice reading "Posted bying which may be reached. Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anWe shall also order Respondent to cease and Order of the National Labor Relations Board."desist from in any like or related manner interfer-ing with, restraining, or coercing employees in the APPENDIXexercise of the rights guaranteed them in Section 7of the Act. NOTICE To EMPLOYEESPOSTED BY ORDER OF THEORDER NATIONAL LABOR RELATIONS BOARDPursuant to Section 10(c) of the National Labor An Agency of the United States GovernmentRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, WE WILL NOT implement changes with re-Marriott In-Flite Services, a Division of Marriott spect to the wages and holidays of employeesCorporation, New York City, New York, its offi- without notifying Air Transport Lodge 1894cers, agents, successors, and assigns, shall: and without affording Air Transport Lodge1. Cease and desist from: 1894 an opportunity to bargain over such(a) Implementing changes with respect to the changes. Air Transport Lodge 1894 is the ex-wages and holidays of employees without notifying clusive bargaining representative of the em-Air Transport Lodge 1894 and without affording ployees in the following appropriate bargain-Air Transport Lodge 1894 an opportunity to bar- ing unit:gain over such changes; provided, however, that All of our employees employed at our Com-nothing in this Order shall be construed to require missary, Kitchens and Terminal Facilities,Respondent to withdraw any increased benefits including Shops 344, 370, 371, 374, 375, 376,found herein to have been granted unlawfully. 377, and 686, servicing airlines operating at(b) In any like or related manner interfering John F. Kennedy International Airport andwith, restraining, or coercing employees in the ex- LaGuardia Airport in the Borough ofercise of the rights guaranteed them in Section 7 of Queens, New York City, New York, exclud-the Act. ing all office clerical employees, professional2. Take the following affirmative action designed employees, guards and supervisors as de-to effectuate the policies of the Act: fined in the Act. 160 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner wages, hours, and other terms and conditionsinterfere with, restrain, or coerce our employ- of employment and, upon request, embody in aees in the exercise of the rights guaranteed signed agreement any final understandingthem by Section 7 of the Act. reached by the parties.WE WILL, upon request, bargain collectivelyin good faith with Air Transport Lodge 1894 MARRIOTT IN-FLITE SERVICES, A DI-as the exclusive representative of the employ- VISION OF MARRIOTT CORPORATIONees in the above-described unit with respect to